Order entered February 13, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01326-CV

                                 ALFONSO CHAN, Appellant

                                                  V.

                 SLK BUILDERS, LLC AND RANDALL DUKE, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09748

                                            ORDER
       Appellee SLK Builders, LLC has filed a Suggestion of Bankruptcy stating that it has filed

for bankruptcy in the United States Bankruptcy Court. This automatically suspends further

action in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See id. 8.3.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE